Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/524,848, MULTI-CONDUIT FLEXIBLE RETENTION MECHANISM, filed on 5/29/20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, line 2, “overmolded” is indefinite because it is not clear what exactly it is and there is no description of “overmolded” in the specification.  According to https://designtekplastics.com/tips.what-is-overmolding states “Overmolding is the process of adding an additional layer of material over an already existing piece of part.”  The outer periphery of the web is not an additional layer of material over the existing piece of part since it is already part of the web. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 7,434,814 to Kumakura et al.
	Kumakura et al. teaches a mechanism comprising a flexible convoluted web (2) mounted to a support structure (20), a first conduit (8) defining a first passageway through the web and a second conduit (the other 8) defining a second passageway through the web.  The first and second conduits attached to and surround by the web such that the web enables movement of the first and second lines relative to the support structure when the first and second lines are fixed respectively to the first and second conduits and extend respectively through the first and second passageways.  The mechanism includes a mounting wall (3) to be mounted to the support structure, wherein the mounting wall comprises an aperture (17) and the web is positioned in the aperture and attached to the mounting wall such that the mounting wall surrounds the web and the first and second conduits.   The outer periphery (10) of the web extends through into an inner periphery (located inside of # 17) of the mounting defining the aperture of the mounting wall.  The web comprises concentric convolutions (4,17) and the convolutions are positioned on a common plane defined by the mounting wall.  The web comprises concentric convolutions and the convolutions (7 and 13) are positioned on a common plate around the first and second conduits.  The convolutions lean radially toward the first and second conduits. The first and second conduits are spaced apart from one another in a dimension and the web is elongated in that .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura et al. in view of US Patent # 10,525,908 to Cimpean et al.
Kumakura teaches the web and the first and second conduits are spaced apart from one another in a dimension and the web is elongated in that dimension but fails to teach the web is oblong.  Cimpean et al. teaches the web (11-12) is oblong.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumakura’s web with oblong as taught by Compean et al. to provide “form-fitting connection with the sheet metal aperture” (column 5, lines 66-67 in Compean et al’s invention).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura et al. in view of US Patent # 5,109,458 to Dixit et al.
	Kumamkura et al. teaches the first and second conduits and the side wall (10) but fails to teach clamp for clamping the first and second conduits and the side wall comprising slit.  Dixit et al. teaches the clamp (12) and slit (40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added clamp to Kumamkura et al.’s first and second conduits and slit to Kumamkura et al.’s side wall as taught by Dixit et al. to seal the conduits (column 5, line 54 in Dixit et al.’s invention) and move a cable through the slit (column 6, lines 11-36 in Dixit et al.’s invention.).                                      
	
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patent # 7,388,156 to Knagge
The cited references above teach a grommet/gasket for supporting a conduit/cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        5/14/21